J-S70020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTONIO R. BELL

                            Appellant                 No. 877 EDA 2014


            Appeal from the Judgment of Sentence January 23, 2014
               In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-001609-2003


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY MUNDY, J.:                      FILED OCTOBER 30, 2014

        Appellant, Antonio R. Bell, appeals from the January 23, 2014

aggregate judgment of sentence of 38 months and five days to 60 months’ 1

imprisonment following the revocation of his parole and probation.       After

careful review, we quash this appeal.

        As noted above, on January 23, 2014, the trial court found Appellant

in violation of his parole and probation and imposed the above-mentioned

sentence.      On January 31, 2014, Appellant filed a timely motion for

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  Based on technical violations as well as his conviction for new offenses in
Bucks County, Appellant was sentenced to 14 months and five days’
imprisonment for the remaining portion of his revoked parole sentence, and
a consecutive two to five years’ imprisonment for revocation of his
probation.
J-S70020-14


reconsideration of sentence pursuant to Pennsylvania Rule of Criminal

Procedure 708(E), which the trial court denied on February 18, 2014.                On

March 18, 2014, Appellant filed a pro se notice of appeal.2

       Before we may entertain Appellant’s appeal, we must first determine

whether we have jurisdiction. We may raise issues concerning our appellate

jurisdiction sua sponte. Commonwealth v. Andre, 17 A.3d 951, 957-958

(Pa.   Super.    2011).       In   order   to   invoke   our   appellate   jurisdiction,

Pennsylvania Rule of Appellate Procedure 903 requires that “the notice of

appeal … be filed within 30 days of the imposition of the judgment of

sentence in open court.”           Pa.R.A.P. 903(c).     Since this filing period is

jurisdictional in nature, it must be strictly construed and “may not be

extended as a matter of indulgence or grace.”            Commonwealth v. Pena,

31 A.3d 704, 706 (Pa. Super. 2011) (citation omitted).              In addition, Rule

708(E) states that “[t]he filing of a motion to modify sentence will not toll

the 30-day appeal period.” Pa.R.Crim.P. 708(E); accord Commonwealth

v. Heilman, 876 A.2d 1021, 1026 (Pa. Super. 2005) (citations omitted).

       In this case, Appellant was sentenced on January 23, 2014. Although

Appellant filed a timely motion to modify sentence, this did not toll the Rule


____________________________________________
2
  We note that on an alternative basis, this Court could quash Appellant’s
appeal for filing a pro se notice of appeal while also represented by counsel,
as “the disapproval of hybrid representation is effective at all levels.”
Commonwealth v. Cooper, 27 A.3d 994, 1000 n.9 (Pa. 2011) (citation
omitted).



                                           -2-
J-S70020-14


903 filing period. As a result, Appellant’s notice of appeal was due within 30

days of the imposition of sentence, i.e., by February 24, 2014.3 Appellant

filed the instant notice of appeal on March 18, 2014, 22 days past the Rule

903 filing deadline.4

       Based on the foregoing, we conclude that Appellant’s notice of appeal

was untimely, as it was filed 54 days after the trial court imposed Appellant’s

sentence in open court.          Accordingly, we conclude that we are without

jurisdiction, and quash this appeal.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2014




____________________________________________
3
   We observe that the 30th day fell on Saturday, February 22, 2014. When
computing the 30-day filing period, “[if] the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for Appellant to
file a timely notice of appeal was Monday, February 24, 2014.
4
  We note the trial court informed Appellant at sentencing of the ten-day
period to file an optional motion for modification of sentence, as well as the
30-day filing period for a notice of appeal. N.T., 1/23/14, at 26.



                                           -3-